Citation Nr: 0422341	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1949 to 
November 1953 and from February 1954 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
the appellant's claim of entitlement to service connection 
for type II diabetes mellitus as a result of exposure to 
herbicide agents.  The appellant disagreed and this appeal 
ensued.  In September 2003, the Board remanded the claim for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  


FINDING OF FACT

The appellant did not serve in the Republic of Vietnam; 
diabetes mellitus, first shown many years after service, did 
not have onset during service, did not become manifest within 
the one-year period following separation from service, and is 
otherwise unrelated to any injury, disease, or event in 
service.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, and diabetes mellitus may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA made significant changes to the VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in August 2001, and there 
is no issue as to provision of a form or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2003).  The United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi (Pelegrini II), No. 01-944, U.S. Vet. 
App. (June 24, 2004) (granting motion for reconsideration of 
and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38  U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in December 
2001, after the enactment of the VCAA on November 9, 2000.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in August 2001, the RO 
sent him an October 2001 letter describing the appellate 
process and what actions it would be taking in adjudicating 
the claim.  Upon issuing the December 2001 rating decision, 
the RO sent him a January 2002 letter notifying him of the 
rating decision denying service connection.  Upon his 
disagreement, the RO sent him a letter in April 2002 
describing the appeal process; in July 2002, it sent him a 
statement of the case informed him of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  Following the Board's remand in 
September 2003, the RO issued to the appellant a letter in 
February 2004 specifically telling him of the evidence needed 
to substantiate the claim, what information VA would help in 
obtain, and what evidence he would be responsible for 
submitting.  It further told him to submit any evidence in 
his possession that might be pertinent to his claim.  After 
receiving a statement from the appellant in February 2004 
indicating "I have said all I have to say", the RO issued 
an April 2004 supplemental statement of the case informing 
him of the evidence considered, the legal criteria 
applicable, and the analysis of the claim, including 
identification of elements for which evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified her of 
the need for information or evidence concerning the claim.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
appellant's application, in which he stated he served for 
approximately one year at a Royal Thai air bases near the Ho 
Chi Minh Trail.  He claimed the Ho Chi Minh Trail was often 
sprayed with herbicide agents during his presence at the air 
base, and that environmental factors (e.g., winds) often 
caused the agents to drift over and contaminate the air base.  
The record does not show that the RO has attempted to secure 
the appellant's service medical or personnel records from the 
service department.  Nonetheless, for purposes of this 
appellate adjudication, the Board stipulates that the 
appellant was present in Thailand as he claims, and it is 
administratively noted that the Ho Chi Minh Trail was often 
sprayed with defoliants during the Vietnam conflict.  The 
evidence also includes relevant private medical records 
submitted by the appellant documenting his diagnosis of 
diabetes in 1992.  The appellant has not identified any 
additional of information or evidence with regard to the 
claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Such an examination was not scheduled in this case, 
nor is one required.  As discussed in detail in the analysis 
below, the evidence shows the appellant has a current 
diagnosis of diabetes, but there is no indication he served 
in Vietnam.  Such service is required prior to consideration 
of the presumptions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
There is no reasonable possibility further assistance might 
substantiate the claim.   See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  A veteran 
who has 90 days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - such as 
diabetes mellitus - that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

Generally, in order to establish service connection, either 
the evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition to these general principles of service 
connection, where a veteran served in Vietnam during the 
Vietnam era, the veteran shall be presumed to have been 
exposed during such service to Agent Orange.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  

If a veteran was exposed to an herbicide agent during service 
in Vietnam and type II diabetes mellitus is shown, there is a 
presumption of service connection, unless rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).  

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection for a 
disability due to Agent Orange exposure with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The record includes competent medical evidence of a current 
diagnosis of diabetes.  In a July 2001 letter, a private 
physician indicated the appellant had been treated for type 
II diabetes mellitus since November 1992.  The appellant 
contends this current diabetes is related to his alleged 
exposure to herbicide agents during active service between 
August 1968 and September 1969 while he was stationed at 
Royal Thai air bases near the Ho Chi Minh Trail.  His service 
separation document indicates his military specialty during 
this period was management analysis superintendent with the 
rank of Senior Master Sergeant.  He specifically mentioned 
being stationed at Nakhon Phanon Royal Thai Air Force Base 
and at Udorn air base as a member of the 56th Special 
Operations Wing, 56th Combat Support Group.  The 
responsibilities of these units, according to the appellant, 
was to monitor vehicular and foot traffic along the Ho Chi 
Minh Trail though Laos and Cambodia and to search and rescue 
downed aviators and stranded military personnel.  These air 
bases were, the appellant reports, across the Mekong River 
from Laos, and within 10 miles from portions of the Ho Chi 
Minh Trail that were defoliated using herbicide agents.  He 
maintains that the herbicide agents could easily have been 
brought to his locations by prevailing winds.  

The benefits administered by VA are prescribed by statute and 
regulation, as in this case set forth above.  The Board is 
not an equitable body that is free to disregard the statutes 
or regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran such as the 
appellant served in Vietnam during the Vietnam era, he shall 
be presumed to have been exposed during such service to the 
herbicide Agent Orange.  For purposes of this benefit, the 
Secretary of VA has concluded that the phrase "service in 
the Republic of Vietnam" is to include service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  The appellant 
does not assert service in the waters offshore, but at air 
bases in Thailand.  Though the activities of the various 
tenant commands at those air bases were in support of 
operations in the Republic of Vietnam, the appellant reported 
on this application in August 2001 that he had not served in 
Vietnam.  In this application, and in his later statements, 
the appellant did not indicate that any part of his duties 
involved leaving Thailand and visiting the Republic of 
Vietnam.  Thus, even accepting entirely the appellant's 
reported service, it cannot be concluded that he served in 
Vietnam for purposes of qualifying for the presumptions set 
forth at 38 C.F.R. § 3.307(a)(6)(iii) (2003) (that service in 
Vietnam presumes herbicide exposure).  As it is not shown he 
served in Vietnam, it cannot be presumed he was exposed to 
herbicide agents during his service, and entitlement to 
service connection for diabetes mellitus is not warranted 
pursuant to 38 C.F.R. § 3.309(e) (2003).  

There is no record that the appellant's service involved duty 
or visitation in Vietnam.  Therefore, the presumption of 
exposure to a herbicide agent in Vietnam does not apply.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2003).  As for his assertion he was exposed to a herbicide 
agent during service in Thailand, since there is no legal 
presumption of exposure to a herbicide agent outside of 
Vietnam, the evidence must show that the veteran was actually 
exposed to a herbicide agent and that the exposure directly 
caused diabetes.  In this case, there is no objective 
evidence that the appellant was exposed to a herbicide agent 
in Thailand.  Even if it were shown that he had been exposed, 
direct causation carries a very difficult burden of proof, 
which has not been established here by scientific or medical 
evidence.  

The appellant maintains VA does not accord sufficient 
importance to his service and to that of others who served in 
support of military operations in Vietnam from areas outside 
Vietnam.  His service separation document indicates he was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal, awards provided to service personnel - such as the 
appellant - who served in Thailand and other countries in 
direct support of operations in Vietnam.  In promulgating 
regulations specifically addressing the relationship between 
diabetes and herbicide exposure, VA as a matter of policy 
drew its line at the Republic of Vietnam, the waters 
offshore, and duty or visitation in Vietnam.  The Board, as 
an adjudicatory body, is not free to disregard the 
regulations of the Secretary.  

Diabetes is not shown to have had onset during service or to 
have been manifested within one-year of service.  Moreover, 
it cannot be presumed the appellant was exposed to a 
herbicide agent during service at air bases in Thailand in 
1968 and 1969.  Therefore, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
type II diabetes mellitus.  


ORDER

Service connection for type II diabetes mellitus as a result 
of exposure to herbicide agents is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



